Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2017

                                   No. 04-16-00679-CV

                                   John M. DONOHUE,
                                        Appellant

                                             v.

                 William MCMANUS, Perla Dominguez and Kevin Nakata,
                                   Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI12457
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
      Appellees have filed an amended motion for extension of time to file their brief. The
amended motion was filed with appellees’ brief. After review, we GRANT the motion.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court